NOT PRECEDENTIAL
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 15-3260
                                      _____________

                                     DAVID WHITE,
                                           Appellant

                                             v.

                   CORPORAL MICHAELANN ANDRUSIAK;
             AGENT NEWTON CONDICT, IV; AGENT KEITH TAYLOR;
            OFFICER JOHN KURYAN; DETECTIVE LOUIS GRANDIZIO;
                 DETECTIVE JOHN KELLY; DETECTIVE BUCCI;
              THE COUNTY OF DELAWARE; THE CITY OF CHESTER
                             _______________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                (D.C. No. 2-14-cv-07045)
                         District Judge: Hon. Mark A. Kearney
                                    _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    July 12, 2016

              Before: SMITH, JORDAN, and RENDELL, Circuit Judges.

                                   (Filed: July 15, 2016)
                                    _______________

                                        OPINION
                                     _______________



       
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
JORDAN, Circuit Judge.

          David White appeals from an order of the United States District Court for the

Eastern District of Pennsylvania granting summary judgment for the defendants,

Michaelann Andrusiak and Newton Condict, IV. For the reasons that follow, we will

affirm.

I.        Background1

          In 1998, White was convicted in Pennsylvania of two counts of rape and was

sentenced to 11 1/2 to 32 years’ incarceration. He was granted parole and released from

custody in February 2012, under the supervision of the Pennsylvania Board of Probation

& Parole. In July 2012, Condict became White’s parole officer. Due to the nature of

White’s conviction, he was required to inform the State Police within 48 hours of any

change in his address or employment under Pennsylvania’s sexual offender registration

law, also known as “Megan’s Law.” On September 19, 2012, White relocated from 804

West 3rd Street in Chester to 927 Upland Street in the same town. White promptly

reported the change of address to Condict, who approved the move verbally and then

confirmed White’s new residence by meeting him there in person two days later.

          The following day, White went to the State Police barracks to register his new

address, as required by Megan’s Law. He worked with Corporal Andrusiak to complete


          1
         Because this case reaches us on appeal from an order of summary judgment
against White, we consider all disputed facts in his favor and recount the background
facts in accordance with White’s version of events. Orsatti v. New Jersey State Police,
71 F.3d 480, 482 (3d Cir. 1995).

                                               2
that task.2 White informed Andrusiak that his new address was 927 Upland Street; she

recorded that information by hand, then left White in the lobby while she entered the

change into the computer system. Unfortunately for White, Andrusiak erroneously

entered the new address as 920 Upland Street. Andrusiak brought White back to where

the computer was located and had him sign an electronic signature pad confirming his

change of address. The erroneously entered address on the computer screen was not

visible to White at that time. Andrusiak then provided White with a printout showing

that his address had been changed to 920 Upland Street. White never looked at the

printout.

       The Delaware County Police Department (“DCPD”), in partnership with the

United States Marshals Service, began an initiative in early September 2012 to verify the

addresses of all the registered sex offenders in the County. As part of that initiative,

Sergeant John Kelly of the DCPD and a team of other law enforcement officials

(collectively “investigators”) consulted the Pennsylvania State Police database for

White’s address. Based on the information in that database, investigators looked for

White at the 804 West 3rd Street address on September 11. White was not there, and the

investigator responsible for the check reported the house as abandoned. Investigators

consulted the database again in early October and found that White’s new registered

address was 920 Upland Street. Investigators then visited that address on October 10 and


       2
       Andrusiak was among the original named defendants and was granted summary
judgment by the District Court. White v. Andrusiak, No. CV 14-7045, 2015 WL
4999492, at *1 (E.D. Pa. Aug. 19, 2015). She is not a party to this appeal. (See infra note
5.)
                                              3
were advised by the residents that White did not live there and that they did not know

him. The investigators checked at the address twice more on October 23, but no one

answered the door. Based on those fruitless efforts, Kelly filed a criminal complaint and

submitted an affidavit of probable cause to a magistrate on December 11, asserting that

White had violated his Megan’s Law obligations. The magistrate issued a warrant for

White’s arrest the following day.

       The next day, Condict received an electronic notification that a warrant had been

issued for White’s arrest. He arranged a meeting with White and, when they met, took

him into custody. Condict had not yet seen the affidavit of probable cause, the physical

warrant, or the criminal complaint. There is no evidence that he knew the details of the

charge against White. Condict then contacted the DCPD and informed them that he had

arrested White. DCPD authorities assumed custody of White later that day. At some

point, but no more than “a week or so” later, Condict received the criminal complaint.

(Reproduced Record at 37.)

       White was charged with violating Megan’s Law and held on $100,000 bail, which

he never posted. Condict did not contact Kelly or the prosecutor to discuss White’s

address or the discrepancy between their records. On April 19, 2013, the prosecutor

subpoenaed the parole board records for White, which included Condict’s documentation

of White’s correct address as 927 Upland Street. Despite being faced with a state record

confirming that White lived at the address he had been proffering since his arrest, the

prosecutor chose to bring the case to trial. After two days of trial in July 2013, White

was found not guilty.

                                             4
       White then brought this suit in the United States District Court for the Eastern

District of Pennsylvania against a host of state and local parties under various theories of

liability, including a § 1983 allegation against Condict for false arrest and false

imprisonment.3 The number of defendants and allegations was winnowed, and the case

ultimately concluded via two summary judgment orders in favor of the remaining

defendants. Relevant to this appeal, the District Court granted summary judgment in

favor of Condict on the ground that White had adduced no evidence that Condict lacked

probable cause for the arrest, thus undermining White’s claims. White v. Andrusiak, No.

CV 14-7045, 2015 WL 4999492, at *4-6 (E.D. Pa. Aug. 19, 2015). In the alternative, the

Court concluded that Condict was protected by qualified immunity. Id. at *7. White

timely appealed.

II.    Discussion4

       “For a plaintiff to recover under § 1983, [he] must establish that the defendant

acted under color of state law to deprive the plaintiff of a right secured by the

Constitution.” Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). In a § 1983


       3
         White also made a claim against Condict for malicious prosecution, but he did
not present any arguments regarding malicious prosecution in his briefing before us.
Consequently, that argument is waived. See United States v. Pelullo, 399 F.3d 197, 222
(3d Cir. 2005) (“It is well settled that an appellant’s failure to identify or argue an issue in
his opening brief constitutes waiver of that issue on appeal.”).
       4
        The District Court had jurisdiction to hear the § 1983 claim under 28 U.S.C.
§§ 1331 and 1343, and jurisdiction over the related state-law questions under 28 U.S.C.
§ 1367. We exercise jurisdiction pursuant to 28 U.S.C. § 1291. Our review of a grant of
summary judgment is plenary; we apply the same standard as the District Court. Blunt v.
Lower Merion Sch. Dist., 767 F.3d 247, 265 (3d Cir. 2014).

                                               5
proceeding where there is no theory of vicarious liability, a state actor “is only liable for

his or her own misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009). Our inquiry

therefore begins and ends with Condict’s actions, specifically whether Condict violated

White’s Fourth and Fourteenth Amendment rights by arresting and imprisoning him.5

       To make out either a false arrest or false imprisonment claim, White needed to

demonstrate that his arrest was unsupported by probable cause. See Orsatti v. New Jersey

State Police, 71 F.3d 480, 482 (3d Cir. 1995) (proving false arrest requires a showing of

an absence of probable cause); Groman v. Twp. of Manalapan, 47 F.3d 628, 636 (3d Cir.

1995) (citing Baker v. McCollan, 443 U.S. 137, 143-44 (1979)) (“[A]n arrest based on

probable cause [cannot] become the source of a claim for false imprisonment.”).

“[P]robable cause to arrest exists when the facts and circumstances within the arresting

officer’s knowledge are sufficient in themselves to warrant a reasonable person to believe

that an offense has been or is being committed by the person to be arrested.” Orsatti, 71

F.3d at 483.

       Here, the probable cause underlying Condict’s arrest of White is beyond dispute.

At the time he brought White into custody, Condict knew that a warrant had been issued

for White’s arrest. Consequently, he knew, despite having not seen the underlying

documents, that a law enforcement officer had presented a neutral magistrate with




       5
        The case involved additional defendants and allegations below, but the present
appeal challenges only the District Court’s grant of summary judgment in favor of
Condict regarding the false arrest and false imprisonment allegations.

                                              6
sufficient evidence for the magistrate to sign a warrant for White’s arrest.6 That fact

alone is enough for a reasonable person to conclude that White had committed an

offense. Condict was entitled to rely on the notification system that alerted him of the

outstanding warrant. See Capone v. Marinelli, 868 F.2d 102, 105 (3d Cir. 1989)

(confirming that an officer’s “reliance upon the bulletin [of another police department]

cannot be said to have been unreasonable” when that bulletin “expressly stated that a

warrant existed for the arrest” of the defendant). Because Condict’s arrest of White was

made with probable cause, White cannot support his claim that it constituted false arrest.

And, because our precedent specifically precludes a false imprisonment claim for

imprisonment following an arrest based on probable cause, Groman, 47 F.3d at 636, that

claim must fail as well. 7



       6
         We note that this case is somewhat unusual in that the officer who took the
defendant into custody was involved in neither the investigation nor the application for a
warrant. As we noted in Wilson v. Russo, 212 F.3d 781, 786-87 (3d Cir. 2000), an officer
cannot defeat a false arrest allegation by pointing to a warrant if that officer “knowingly
and deliberately, or with a reckless disregard for the truth, made false statements or
omissions that create a falsehood in applying for a warrant; and (2) that such statements
or omissions are material, or necessary, to the finding of probable cause” (internal
quotation marks omitted). Because Condict was not involved in the warrant application,
and only his conduct is at issue in this case, what was or was not said to the magistrate is
irrelevant. As a third party to the warrant process, he was entitled to rely on that warrant
as definitively establishing probable cause.
       7
         White raises several issues regarding what Condict should have done once he
had received the criminal complaint and noticed the inconsistencies. However, by that
time, the arrest had already been effectuated. White argues that Condict had a duty to
inform the police or prosecutor when he learned that he had exculpatory information in
his possession. Our sister Circuits are split on this issue, and we have thus far declined to
take a position. That being the case, any right on the part of White to have Condict take
such action would not constitute a “constitutional right that was clearly established at the
                                              7
       We note that we are not without sympathy for White. It is troubling indeed that he

spent nearly eight months in custody as a result, ostensibly, of a typographical error. One

might question why the investigating officer did not confer with White’s parole officer

before seeking the warrant, or why the prosecutor chose to pursue this case despite being

presented with exculpatory evidence from the state’s own records. Nevertheless, White

has failed to produce evidence that could support a holding that Condict violated his

constitutional rights.

III.   Conclusion

       For the foregoing reasons, we will affirm the order of the District Court.




time of the challenged conduct,” and Condict would thus be protected by qualified
immunity. Reichle v. Howards, 132 S. Ct. 2088, 2093 (2012).

                                             8